Title: From George Washington to Francis Deakins and Benjamin Jones, 8 August 1792
From: Washington, George
To: Deakins, Francis,Jones, Benjamin



Gentlemen,
Mount Vernon Augt 8th 1792.

You are requested to fix a valuation on that part of Woodstock Manor in Montgomery County which shall be assigned as the part of Mrs Sophia Mercer, as soon as convenient to you; & should there be no division take place within three months from this date between the Legatees of the late Mr Thos Sprigg, you are requested to form your Estimate on the average value of the whole tract—in affixing a price you will estimate what the Land wou’d now sell for in ready money, & should you differ in your opinions, you are requested to choose some third person who may determine as an umpire—in doing which you will much oblige Gentn yr hble Servants

George Washington
John Fs Mercer

